Tabiafeeeo, J.
This suit is founded on a promissory note drawn by defendant, in favor of Augustus J.,( Booty or bearer, for the sum of four hundred and seventy-nine dollars and sixty-hine cents, dated 25th of *566November, 1861, payable one day after date, and stipulating interest at the rate of twelve per cent, per annum, from date.
The proceeding commenced by the attachment of three bales of the defendant’s cotton, on the ground that the defendant was a non-resident of the State. A curator ad hoc was appointed, and citation was served upon him. A citation directed to the defendant was posted up at the Courthouse door. When the case came on for trial, an exception was taken to the legality of the proceedings in attachment, on the ground that various formalities had not been observed, and, among them, that no legal service of the attachment was made on the defendant.
The Court sustained the motion to dissolve the attachment and dismissed the proceedings as in case of non-suit. The suit was renewed and the same property attached. Upon trial of the case the Court rendered judgment in favor of plaintiff, allowing, in part, the defendant’s reconventional demand, and the defendant appealed.
We see no force in the defence set up against the plaintiff’s demand. It is contended by the defendant that plaintiff failed to show that the note sued on had been transferred to him, or that he had any interest in it. The note is a negotiable instrument, payable to bearer. The possession of the note is prima facie evidence of ownership, and the holder had the right to sue upon it in his own name.
There is nothing in the record showing the lex loci contractus, nor any thing that enables us to award twelve per cent, interest upon the note sued upon.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be annulled and avoided; and it is further ordered, adjudged and decreed, that the plaintiff recover from defendant the sum of four hundred and seventy-nine dollars and sixty-nine cents, with interest thereon at five per cent, per annum, from 26th day of November, 1861, until paid; and that the attachment be sustained, recognizing a privilege in favor of plaintiff on the property attached, and that defendant have judgment for twenty-five dollars on his reconventional demand. It is further ordered, adjudged and decreed, that the plaintiff and appellee pay the costs of this appeal, and that the defendant pay all other costs,